  Case 1:18-cv-01294-RGA Document 27 Filed 01/16/19 Page 1 of 1 PageID #: 220



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

EDWARDS LIFESCIENCES LLC,                        )
                                                 )
                        Plaintiff,               )
                                                 )
              v.                                 ) C.A. No. 18-1294 (RGA)
                                                 )
BOSTON SCIENTIFIC CORPORATION                    )
                                                 )
                                                 )
                        Defendant.               )


            STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41

        IT IS HEREBY STIPULATED by and among the parties to this action through their

 counsel that the above-captioned action (including without limitation all claims and

 counterclaims asserted in the action) be and hereby is dismissed in its entirety with prejudice

 pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs

 and attorneys’ fees.

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP             YOUNG CONAWAY STARGATT & TAYLOR, LLP

 /s/ Brian P. Egan                                /s/ Karen L. Pascale
 Jack B. Blumenfeld (#1014)                       Karen L. Pascale (#2903)
 Brian P. Egan (#6227)                            Pilar G. Kraman (#5199)
 Anthony D. Raucci (#5948)                        Rodney Square
 1201 North Market Street                         1000 North King Street
 P.O. Box 1347                                    Wilmington, DE 19801
 Wilmington, DE 19899                             (302) 571-6600
 (302) 658-9200                                   kpascale@ycst.com
 jblumenfeld@mnat.com                             pkraman@ycst.com
 began@mnat.com
 araucci@mnat.com                                 Attorneys for Defendant
                                                  Boston Scientific Corporation
 Attorneys for Plaintiff
 Edwards Lifesciences LLC

 January 16, 2019
